Citation Nr: 0831000	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral immersion 
foot.

2.  Entitlement to service connection for a right knee 
condition. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 





INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of two rating decisions, dated in May 2004 and 
August 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran's representative initially requested a Travel 
Board Hearing in February 2007.  A VA Form 9 received in 
March 2007 indicated that the veteran did not want a BVA 
hearing. In March 2007 the veteran then indicated he wanted a 
Decision Review Officer (DRO) hearing, but the request was 
withdrawn in April 2007. 

Also, the veteran claimed service connection for diabetes in 
March 2007, but a statement signed by the veteran's 
representative the same day indicated that the veteran did 
not wish to claim diabetes. Subsequent statements signed by 
the veteran again request service connection for diabetes. 
The RO began development of the claim, then advised the 
veteran that no further action would be taken in light of his 
March 2007 withdraw.  However, as requests for service 
connection for diabetes were submitted by the veteran after 
the withdrawal by his representative, clarification is needed 
as to whether the veteran, in fact, wishes to claim service 
connection for diabetes.  Thus, this matter is REFERRED to 
the RO for clarification, and if necessary, appropriate 
action.  


FINDINGS OF FACT

1. The veteran currently does not have residuals from 
bilateral foot immersion.

2. The veteran's current right knee disorder is not 
etiologically related to service.




CONCLUSIONS OF LAW

1. Residuals of bilateral immersion foot were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  A right knee condition was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, November 2004 and January 2005 letters, 
respectively issued prior to the decisions on appeal, advised 
the veteran of what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the appellant 
and the types of evidence that will be obtained by VA.  The 
veteran was also provided with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disabilities in a March 2006 
letter. The case was last readjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, and a VA 
examination report.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim. Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so. Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran. See Sanders, 487 F.3d 881. 
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned. 
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d) (2007). 

In order to prevail on the issue of service connection there 
must be medical evidence of (1) a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; (3) and medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).


A.  Immersion Foot, Bilateral

The veteran indicated in his claim that he first had 
immersion foot from in-service field maneuvers in Germany, 
and that he currently has pain in his feet.  Service 
treatment records corroborate that the veteran first 
complained of pain in his feet in March 1981. The records 
also indicate that the veteran had good circulation and his 
skin was warm and dry, without swelling or blisters. He was 
placed on indoor duty for 24 hours. Impressions were 
immersion foot and exposure injury.  Other than the two 
visits in March 1981 there is no evidence that the veteran 
was ever seen for foot pain or immersion foot again. A 
periodic examination given to the veteran in November 1986 
revealed normal feet and the veteran specifically denied foot 
trouble. On his VA Form 21-526, the veteran indicated that 
these service treatment records were the only time that he 
had been treated for immersion foot. 

In addition to there being a lack of evidence showing 
chronicity of symptomatology for immersion foot, the veteran 
did not provide, or indicate that there is any,  medical 
evidence that he currently suffers residuals from the 
immersion foot he was treated for in March 1981. Private 
treatment records note the veteran's right foot pain is 
related to a recent fall at work. The records are devoid of 
complaints regarding the left foot.  The records also make no 
reference to prior immersion foot.

Thus, in the absence of evidence of current residuals of 
immersion foot, the claim for service connection for that 
disorder must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (providing that in the absence of proof 
of a present disability there can be no valid claim).  

As a final matter, the Board notes that a VA examination was 
not conducted with respect to this claim.  However, as the 
medical evidence of record fails to reflect a current 
disability with respect to immersion foot, and attributes the 
current complaints of right foot pain with a work-related 
injury, no examination is necessary.  38 C.F.R. 
§ 3.159(c)(4).

B.  Right Knee Condition

In his claim for service connection for a right knee disorder 
the veteran listed an injury that occurred during field 
maneuvers in Germany as the initial injury. He reports that 
his injury was due to a fall, and that he was treated for 
"holes in [his] knee and swelling."  Service treatment 
records from June 1981 show that the veteran did have a fall 
that resulted in a scraped right knee with subsequent 
abscess. Treatment included sterile water irrigation of the 
abscess, dressing changes, and medicine. The veteran's claim 
states that he was treated for a few months to get the 
swelling down. However, the service treatment records for the 
right knee only reflect the treatment in June 1981. Periodic 
examination in November 1986 revealed normal lower 
extremities and the veteran denied having a trick or locked 
knee.

Private treatment records reflect that the veteran fell at 
work in May 2004 resulting in right foot and leg pain. A 
history of a right knee injury in service was reported. 
Physical therapy records indicate that the veteran only made 
three visits before he reported at his final visit that he 
felt better, at which time the veteran stopped reporting to 
physical therapy.  

The veteran was afforded a VA examination in May 2005.  The 
VA examiner reviewed the claims file in conjunction with the 
examination. When giving his history to the VA examiner, the 
veteran denied a history of instability, laxity of the joint, 
or significant flares of the right knee. The veteran's 
physical examination demonstrated that his right knee had the 
same range of motion as his left knee. The VA examiner gave a 
diagnostic impression that it was less than 50 percent likely 
that the veteran's right knee condition is related to service 
as the condition in service was an abscess that was drained 
which completely healed. 

While the veteran maintains that he currently suffers from a 
right knee disorder that is related to in-service trauma, the 
VA examiner found that it was less likely that such a 
relationship existed. There is no opinion to the contrary, 
other than the veterans.  However, where the determinative 
issue involves medical causation or a medical diagnosis, lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Therefore, there is no basis on which to grant service 
connection for a right knee disability.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.


ORDER

Service connection for bilateral immersion foot is denied.

Service connection for a right knee condition is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


